     Case 2:17-cr-00354-APG-EJY Document 133 Filed 08/19/21 Page 1 of 1




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Suite 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Phyllis McAlister
6

7                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                     2:17-cr-00354-APG-EJY
10
                        Plaintiff,                  ORDER CONTINUING
11    vs.                                            SENTENCING DATE
12
      PHYLLIS MCALISTER,
13

14                      Defendant.

15

16

17          Based on the pending stipulation of counsel, and good cause appearing
18
     therefore, the Court hereby vacates the current sentencing date of September
19

20   9, 2021, at 9:30 a.m., and continues the date thirty (30) days, such that the

21   new sentencing date shall be October 28, 2021, at 2:30 p.m. in LV
22
     Courtroom 6C. No further continuances will be granted absent extraordinary
23

24   reasons.
25

26
     DATED this 19th day of August, 2021.

27
                                         UNITED STATES DISTRICT JUDGE
28




                                            3
